Citation Nr: 0530692	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  04-02 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of prostate cancer.

2.  Entitlement to a compensable disability rating for a 
history of prostatitis.

3.  Entitlement to an effective date prior to November 27, 
2002, for the grant of service connection for prostate 
cancer.

4.  Entitlement to an effective date prior to November 27, 
2002, for the grant of special monthly compensation (SMC) for 
the loss of a creative organ.



REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION


The veteran served on active duty from September 1953 to 
October 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and May 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In May 2004, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time he 
presented testimony regarding his back disability.  It 
appears the veteran is attempting reopen a claim of 
entitlement to service connection for a back disability that 
was denied by a Board decision in November 1960.  This issue 
is referred to the RO for initial development and 
adjudication.

During the May 2004 hearing, the veteran submitted additional 
evidence accompanied by a waiver of initial RO review of the 
evidence.  See 38 C.F.R. § 20.1304.  This evidence will be 
considered by the Board in adjudicating this appeal.  
Subsequent to the hearing, the veteran's attorney has 
submitted additional medical documents, but failed to submit 
an accompanying waiver of RO consideration.  These documents, 
however, do not contain evidence relevant to this appeal and 
will therefore not be considered by the Board in adjudicating 
this claim.

The issues of entitlement to initial higher disability 
ratings for prostate cancer and a history of prostatitis are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO received correspondence from the veteran on 
October 30, 1998 that included his original claim for service 
connection for prostate cancer.

2.  A February 1999 rating decision determined that service 
connection was not warranted for the veteran's prostate 
cancer.  The veteran was not properly notified that the claim 
for service connection for prostate cancer had been denied; 
thus the one-year period within which to initiate an appeal 
did not begin to run.

3.  The RO granted service connection for prostate cancer and 
SMC for loss of a creative organ, effective November 27, 
2002, the date the veteran submitted a subsequent claim for 
service connection for prostate cancer.

4.  The evidence establishes that it is at least as likely as 
not that the loss of a creative organ existed concurrently 
with his prostate cancer.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the requirement for an effective date of October 30, 1998, 
for the award of service connection for prostate cancer, are 
met.  38 U.S.C.A. §§ 1110, 5110, 7105 (West 2002); 38 C.F.R. 
§ 3.400 (2004).

2.  Resolving all reasonable doubt in favor of the veteran, 
the requirements for an effective date of October 30, 1998, 
for the award of special monthly compensation for the loss of 
use of a creative organ, are met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the March 2003 rating decision from which the current 
appeals originate.  The veteran was provided with a statement 
of the case in December 2003 which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, the March 2003 rating decision 
relevantly granted service connection for prostate cancer and 
SMC due to the loss of use of a creative organ, both 
effective from November 27, 2002.  Only after the rating 
action was promulgated did the RO, in August 2003 and April 
2004, provide adequate notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claims. 

While the notice provided to the veteran in August 2003 and 
April 2004 was not given prior to the first RO adjudication 
of the claims in March 2003, the notice was provided by the 
RO prior to certification of the claims, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran was 
specifically advised of what information and evidence was 
needed to substantiate his claims.  He was also advised of 
what evidence VA would obtain for him, and of what evidence 
he was responsible for submitting, and also advised to submit 
relevant evidence in his possession.  At his May 2004 Travel 
Board hearing before the undersigned, the veteran submitted 
additional evidence that was accompanied by a waiver of RO 
consideration.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the August 2003 
and April 2004 VA letters and the statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his claims.  Moreover, and as noted above, 
the correspondence notified the veteran as to which evidence 
would be obtained by him and which evidence would be 
retrieved by VA, and also suggested that he submit any 
evidence in his possession.  It is clear from submissions by 
and on behalf of the veteran that he is fully conversant with 
the legal requirements in this case.

The Board notes that the veteran has appealed the initially 
assigned effective dates for service connection and SMC.  
Therefore, these issues on appeal were first raised in a 
notice of disagreement (NOD) submitted in response to VA's 
notice of its decision on claims for which VA has already 
notified the claimant of the information and evidence 
necessary to substantiate the claim for service connection, 
characterized as prostatitis, in December 2002.  In this 
regard, the Board observes that 38 U.S.C.A. § 7105(d) (West 
2002) requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003.  Thus, as the RO 
already gave the veteran a notice regarding the original 
claim, the Board finds no error in the RO's failure to send a 
subsequent notice as to the newly raised claims.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, as well as all the documents 
submitted and associated with the claims file, were obtained 
by the RO.  38 U.S.C.A. § 5103A.  In this regard the Board 
notes that the record contains the following pertinent 
records:  service medical records and VA and private 
treatment records, as well as VA compensation examination 
reports and date-stamped copies of the veteran's previous 
claims and the RO's issued responses to his claims.  The 
veteran has not alleged that there are any other outstanding 
records.  The Board consequently finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

The veteran's service medical records show that he was 
treated for diagnosed chronic prostatitis during service.  

Service connection was granted for chronic prostatitis in a 
September 1959 rating decision.  

An October 1963 rating decision granted pension benefits for 
the veteran's rheumatoid spondylitis of the cervical, dorsal 
and lumbar spine and duodenal ulcer.

Private treatment records, dating from July to October 1998, 
show the veteran had needle biopsies of his prostate in July 
1998 because of elevated PSA levels.  A July 1998 surgical 
pathology report shows moderately differentiated 
adenocarcinoma.  A September 1998 discharge summary shows the 
veteran underwent a radical prostatectomy and bilateral 
pelvic lymphadenectomy in late August 1998. 

On October 30, 1998, the veteran's claim for "service 
connection for chronic prostatitis" was received.  He 
attached copies of his current medical records which showed 
treatment for prostate cancer and indicated that he felt his 
disability was service-connected and should be increased to 
100 percent based on his medical records.  

In a February 1999 rating decision, an increased evaluation 
for prostatitis was denied.  Although it was not listed as an 
issue, the decision also showed that the veteran's prostate 
carcinoma with radical prostatectomy and bilateral pelvic 
lymphadenectomy was not service connected because it was not 
shown in service.  However, the March 1999 letter notifying 
the veteran of the decision only identified his claim for an 
increased evaluation as an issue that was denied and did not 
notify him that service connection had been denied for 
prostate cancer.  

The veteran submitted a notice of disagreement with the 
decision and was issued a statement of the case for the issue 
of an increased evaluation and not for service connection.  
He did not perfect his appeal of the issue regarding an 
increased evaluation.

The RO received the veteran's claims for an increased 
evaluation for prostatitis and for service connection for 
prostate cancer on November 27, 2002.  

A March 2003 rating decision granted service connection for 
prostate cancer, and assigned a 10 percent evaluation.  
Entitlement SMC under 38 U.S.C. § 1114 (k) and 38 C.F.R. § 
3.350(a) on account of loss of use of a creative organ was 
also granted.  An increased evaluation for prostatitis was 
denied.  The veteran appealed the initial evaluations for his 
prostate cancer and SMC, as well as the effective dates of 
the awards.  The veteran also appealed the denial of an 
increased evaluation for prostatitis.

Analysis

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.

Special monthly compensation is payable with respect to a 
particular disability in addition to the basic rate of 
compensation that is otherwise payable for that disability.  
See 38 C.F.R. § 3.350(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

In this case, the RO received the veteran's claim for an 
increased evaluation for prostatitis on October 30, 1998, 
many years after his separation from service.  He submitted 
treatment records with the claim showing treatment for 
prostate cancer and indicated that he felt his disability was 
service-connected and should be increased to 100 percent 
based on the medical records.  Liberally construing the 
veteran's statement, the Board finds that this was a claim 
for secondary service connection for prostate cancer.  He was 
clearly seeking service connection for prostate cancer.  

The RO did not forward a formal application form to the 
veteran.  However, it is clear from the evidence of record 
that the RO recognized the veteran had submitted a claim for 
service connection.  Although not characterized as an issue, 
service connection for prostate cancer was denied as not well 
grounded (a basis no longer recognized by VA) in a February 
1999 rating decision.  In a March 1999 letter, the veteran 
was notified of the February 1999 rating decision's denial of 
a compensable evaluation for prostatitis; however, he was not 
notified of the decision's denial of service connection for 
prostate cancer, or of his appellate rights regarding the 
issue.  

The pertinent issue in this case, then, is the status of the 
veteran's 1998 claim.  There is no indication that he was 
provided adequate notification that the claim for service 
connection for prostate cancer had been denied as not well 
grounded.  38 C.F.R. § 19.25.  As such, the one-year period 
within which to initiate an appeal did not begin to run.  See 
Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  Therefore, the 
Board concludes that the 1998 claim for service connection 
for prostate cancer remains open and pending, awaiting proper 
notification to the veteran of the February 1999 decision.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.160 (c) (2004).

As indicated above, the effective date for the award of 
service connection will be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  The evidence of record indicates that the 
veteran's prostate cancer was first manifest in July 1998 
prior to the date of his claim.  Therefore, it is clear that 
the diagnosis of prostate cancer preceded the veteran's 
pending October 1998 claim at issue in this case.  Resolving 
any reasonable doubt in the veteran's favor in accordance 
with 38 U.S.C.A. § 5107, the Board concludes that an 
effective date of October 30, 1998, is warranted for the 
grant of service connection for prostate cancer secondary to 
service-connected chronic prostatitis.

With regard to the veteran's claim for an earlier effective 
date for SMC, the Board notes that, at the same time the 
March 2003 rating decision granted service connection for 
prostate cancer, SMC was also granted for the loss of use of 
a creative organ on the grounds that evidence of a 
prostatectomy was prima facie evidence of the loss of use of 
a creative organ.  Although there is no clinical evidence of 
record objectively confirming the loss of use of a creative 
organ, the veteran's impotence resulting from prostate cancer 
is reasonably presumed to have existed from October 30, 1998, 
the day his original claim for service connection for 
prostate cancer was received.  Consequently, under the 
controlling law and regulations, SMC for loss of use of a 
creative organ is warranted from October 30, 1998, the date 
the veteran's original claim for service connection for 
prostate cancer was received.  Accordingly, an effective date 
of October 30, 1998, is assigned for loss of use of a 
creative organ in consequence of prostate cancer.


ORDER

An effective date of October 30, 1998, for the award of 
service connection for prostate cancer is granted, subject to 
the regulations governing payment of monetary awards.

An effective date of October 30, 1998, for the award of SMC 
for loss of use of a creative organ is granted, subject to 
the regulations governing payment of monetary awards.


REMAND

As noted above, service connection was granted for chronic 
prostatitis in a September 1959 rating decision.  

The medical evidence of record shows that the veteran 
subsequently developed moderately differentiated 
adenocarcinoma of the prostate and underwent a radical 
prostatatectomy with bilateral pelvic lymphadenectomy in 
September 1998.  A March 2003 rating decision granted service 
connection for prostate cancer as secondary to the veteran's 
service-connected prostatitis.  

The medical evidence of record from both private and VA 
facilities, show the veteran has been repeatedly treated for 
urinary tract infections and genitourinary infections, as 
well as evidence that the veteran has high blood pressure and 
kidney stones.  Further he has testified that since his 
surgery he has to wear pads for constant urinary leakage and 
changes his pads at least three times a day and voids at 
least three times as frequently as a normal person.  He 
further testified that he gets up at least twice a night to 
urinate.  He also testified that he gets frequent yeast 
infections and that he has begun to experience bladder spasms 
since his prostate surgery.

Currently, the veteran's service-connected history of 
prostatitis and residuals of prostate cancer are evaluated 
under the provisions of 38 C.F.R. § 4.115b, Diagnostic Codes 
7527 and 7528 (2004), respectively.  These potentially 
applicable diagnostic codes both refer to criteria addressing 
symptoms of voiding dysfunction.  Reviewing the medical 
evidence already of record, the Board notes that the veteran 
has submitted credible evidence of symptoms of voiding 
dysfunction that currently meet the criteria for a 40 percent 
disability rating.  See 38 C.F.R. § 4.115a (2004).

Pursuant to Diagnostic Code 7527, postoperative residuals of 
prostate gland injuries, infections, and hypertrophy are 
evaluated as voiding dysfunction or urinary tract infection, 
which ever is predominant.  Id; 38 C.F.R. § 4.115b.  As the 
highest disability rating available for urinary tract 
infection is 30 percent, the Board will address only the 
criteria required for voiding dysfunction.  Under 38 C.F.R. 
§ 4.115a, voiding dysfunction, including continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials that must be changed two to four times 
per day is evaluated as 40 percent disabling.  Voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials that must be changed more than four 
times per day is evaluated as 60 percent disabling.  Id.

Pursuant to Diagnostic Code 7528 (pertaining to malignant 
neoplasms of the genitourinary system), if six months after 
the cessation of any surgical, radiological or chemotherapy 
or any other therapeutic procedure, there is no reoccurrence 
or metastasis (as the medical evidence of record shows in the 
veteran's case), the disability is to be rated on residuals 
of voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b.

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, as 
noted above, the medical evidence of record indicates 
frequent treatment for kidney stones and hypertension, which 
contemplate the criteria for renal dysfunction; as well as 
evidence of significant voiding dysfunction.  38 C.F.R. 
§ 4.115a.

The veteran is currently rated as 10 percent disabling for 
voiding dysfunction under the applicable provisions of 
Diagnostic Code 7528.  The Board finds that a medical 
examination is necessary, pursuant to 38 C.F.R. § 3.159(c) 
(2004), based on a thorough review of the record, to 
determine whether renal or voiding dysfunction is the 
predominant area of dysfunction for purposes of rating the 
veteran's service-connected residuals of prostate cancer, 
with a history of prostatitis.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claims are REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his residuals of prostate cancer, 
with a history of prostatitis since 1998.  
After the veteran has signed the 
appropriate releases, the RO should 
attempt to obtain copies of all treatment 
records identified that have not been 
previously secured.  Any records received 
should be associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of any 
unsuccessful efforts in this regard.

2.  After completion of the above-
requested action, the RO should schedule 
the veteran for a VA genitourinary 
examination in order to determine the 
nature and severity of the veteran's 
residuals of prostate cancer with a 
history of prostatitis.  The claims 
folders, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  Based upon the 
examination results, review of the 
veteran's pertinent medical history, and 
with consideration of sound medical 
principles, the examiner is asked to 
provide an opinion as to the following:

1.	Does the veteran currently have renal 
dysfunction as a result of his 
previous prostatitis or residuals of 
prostate cancer?  
2.	If, so, is the veteran's renal disease 
manifested by clinical signs and 
laboratory findings of: (i) constant 
albuminuria with some edema; (ii) 
definite decrease in kidney function; 
(iii) persistent edema and albuminuria 
with BUN 40 to 80mg%; or (iv) 
creatinine 4 to 8mg%?

3.	Does the veteran present with 
generalized poor health characterized 
by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion 
as a result of his renal disease?

4.	Does the veteran's  renal disease 
preclude more than sedentary activity 
from one of the following: (i) 
persistent edema and albuminuria; (ii) 
BUN more than 80mg%; (iii) creatinine 
more than 8mg%; (iv) markedly 
decreased function of the kidney or 
other organ system, especially 
cardiovascular?

5.	Does the veteran have continual urine 
leakage, post-surgical urinary 
diversion, urinary incontinence, or 
stress incontinence that requires the 
use of an appliance or the wearing o 
absorbent materials which must be 
changed more than 4 times per day?

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

3.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the issues of 
entitlement to higher disability ratings 
for a history of prostatitis and 
residuals of prostate cancer.  If the 
determinations remain adverse to the 
veteran, a supplemental statement of the 
case must be provided to the veteran and 
his representative, and they should be 
afforded the appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


